DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 13 objected to because of the following informalities:  “to translating the first untranslated text …” appears to be misspelling of “to translate the first untranslated text …” .  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 stand rejected:
Claims 1, 11, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a 
All these limitations when even read in light of the quoted specification paragraphs, under the broadest reasonable interpretation, cover performance of the said limitations in the mind but for the recitation of “electronic document” (claim 1), “Computer readable medium” (claim 11), “memory” and “processor” (claim 16). Nothing in the said claims precludes the steps from practically being performed in the mind. For example, but for the “electronic document”, “CRM”, “memory” and “processor” language, the “segmenta[tion}, “extract[ion]”, “generat[tion]” of “editable 
If a limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the “CRM”, “memory”, and “processor” in the said steps are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are thus directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to 

Regarding claims 2, 12, and 17, the steps of “generating” “region list” and “extraction” of “second unstructured text” and associated “second layout information” do not require anything beyond a paper and pencil and thus can be done mentally. The last step of “generating” “translated electronic document” maps closely to the limitation before last of the parent claims and does not require anything more than a human possessing knowledge of the target language.

Regarding claims, 3, 13, and 18, the steps of generating a “translation list” and/or doing translations of all regions in a “single instruction” and “map” each “untranslated text” to its respective “translation” also do not require anything beyond usage of a paper and pencil to simultaneously carry out all the translations.

Regarding claims 4, 14, and 19, the steps of “obtaining” “region list” and “translation list” to enable to identify which “region” is associated with the “first” and 

Regarding claims 5, 15, and 20 the step of requiring “translated” “document” to “comprise” of “first untranslated document”, can be done by a human using a single sheet of paper for the source versus target translated text, e.g. by placing them side-by side.

Regarding claim 6, 7 presentation of “untranslated text” as an “annotation” with respect to the “translated” one requires no more than a paper and pencil to draw e.g. a “bubble” or a “balloon” to place the “untranslated text” above the determined “translation” and within the said “bubble” and/or “balloon”. In claim 7, one can simply add a note in the “bubble” and declare it as “marked for deletion”, or simply place a “strikethrough” it.

Regarding claim 8, requiring “translated” “document” to “comprise” of “untranslated document”, can be done by a human using a single sheet of paper for the source versus target translated texts, e.g. by placing them side by side.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Palmquist (US Patent 7,359,849).
Regarding claim 1, Palmquist does teach a method of generating an editable translated electronic document from an input image of an original document with a first layout (Title, Abstract; Col. 1 lines 42+: “invention directed to text translation tools that are especially useful for translation of related electronic documents”; Col. 2 lines 10+: “The source document includes a source text in a source language and at least one 
the method comprising: 
segmenting the input image to generate a first region comprising first untranslated text (Col. 3 lines 17+: “slide 12A” (an input image) “includes explanatory text 16A” “additional text as a title 18A” (segmented into a first of several regions) “and graphics element 28A” where according to Col. 3 lines 26+: “Slide 12A” (the input image) “are the” “source” (are untranslated e.g. the “title 18A” itself is the first untranslated text) “slides”); 
extracting, from the first region, the first untranslated text and a first layout information (Col. 7 lines 32+: “The processor copies graphics elements” (extracting layout information) “from source document” (from “source” (first document)) “The processor also notes” (also extracting) “the position, size, font, style, and other characteristics” (more first layout information) “of text” (associated with e.g., “title 18A” (first untranslated text associated with the first region))“to be translated”); 
generating an editable output data comprising the first untranslated text and the first layout information (Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (to generate editable) “which a user may use to correct, adjust or fine-tune the 
translating the first untranslated text into a translated text (Col. 3 lines 23+: “The invention provides for translating” (translating) “from a source” (e.g., the “title 18A” (the first untranslated text)) “language to a target language” (into “Slide 12B” (the translation text); i.e., Col. 3 lines 31+: “target slide 12B” (translation text) “includes explanatory text 16B, additional text as a title 18B” (is a translation into a “target” (translated) text which comprises translation of “title 18A”)); 
editing the output data to include the translated text (Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (to edit) “which a user may use to correct, adjust or fine-tune the source” (output of the untranslated text) “or target documents” (as well as the translated text) “while preserving the graphics and formatting of the source document” (of the output data which as Fig. 1 shows comprises both “12A” and “12B”)); 
and generating, using the first layout information, the translated electronic document comprising the translated text and a second layout that is identical to the first layout (Col. 4 lines 9+: “The invention provides for translation of text while preserving” (i.e., translated or second) “graphics” (layout) “and formatting of the source document” (is “preserv[ed]” (identical) to the “source” (first) layout; e.g. see in Fig. 1, the “translated” (second) slide “12B” (layout of part of the translated electronic document) 

Regarding claim 2, Palmquist does teach the method of claim 1, wherein the segmenting of the input image generates a plurality of regions comprising the first region and a second region comprising a second untranslated text (Col. 3 lines 17+: “Slide 12A” (the input image) “includes” (is segmented into) “explanatory text 16A” (a second region comprising a second untranslated text) “additional text as a title 18A” (as well as the first region) “and graphics element 28A”, since according to Col. 3 lines 26+: “Slides 12A” (the input image) “are the” “source” (are untranslated) “slides”); 
the method further comprises: 
generating a region list that includes each of the plurality of regions (Col. 3 lines 17+: “Slide 12A” (the input image) “includes” (is segmented into) “explanatory text 16A” (a second region comprising a second untranslated text) “additional text as a title 18A”(as well as the first region) “and graphics element 28A” (and a third region so that “16A” “18A” and “28A” together form a region list)); 
extracting, from the second region, the second untranslated text and second layout information (Col. 7 lines 32+: “The processor copies graphics elements” 
the output data further comprises the second untranslated text and the second layout information (as Fig. 1 shows “slide 12A” comprises of “18A” (the first untranslated text) as well as “16A” (the second untranslated text and its associated second layout information.), where of course the “slide 12A” will serve as the output data when it is displayed on “Display 40” which according to Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” “which a user may use to correct, adjust or fine-tune the source” “or target documents” “while preserving the graphics and formatting of the source document” (and e.g. the second layout information associated with “16A”)), 
and the translated electronic document is generated using both the first layout and the second layout information (Col. 3 lines 31+: “target slide 12B includes explanatory text 16B, additional text as a title 18B, and graphics element 20B” (“target slide 12B” (translated) electronic document data is generated using both “title 18B” (associated with the first layout) and “text 16B” (associated with the second layout)).


translating the first untranslated text into the translated text comprises: submitting the translation list to a translator as a single instruction (Col. 3 lines 23+: “translating” (a single instruction translation) “electronic documents” (i.e., translating “Slide 12A”) “from a source language to a target language” (where the “target Slide 12B” is translation of the “source” “Slide 12A”, where “Slide 12B” “includes” “text 16B” “title 18B” and “graphics element 20B” which are thus a single instruction translation of respectively  “16A”, “18A” and “20A” (the translation list) as they all appear simultaneously together in the “Slide 12B”); 
receiving the translated text as a single output from the translator (Col. 3 lines 31-34: “target Slide 12B” (the translated text) “includes” “text 16B” “title 18B” “graphics element 20B” (is a single output comprising of the 3 translations)); 

and the translated text includes a translation of the first and the second untranslated texts (“Slide 12B” (translation text) comprises of “text 16B” which is the translation of “text 16A” (second untranslated text), and “title 18B” which is corresponding translation of “text 18A” (first untranslated text)).

Regarding claim 4, Palmquist does teach the method of claim 3, 
wherein editing the output data to include the translated text comprises: obtaining the region list and the translation map (Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (editing and thus obtaining) “which a user may use to correct, adjust or fine-tune the source” (of the “Slide 12A” comprises of editing of “16A” “18A” and “28A” (the region list)) “or target documents” (as well as “Slide 12B” which comprises “text 16B” “title 18B” and “graphics element 20B” (the translation map of the region list));
determining, using the translation list, which of the regions in the region list comprise the first and the second untranslated texts (To “edit[]” “Slide 12A” amounts to accessing  or determining what is embedded in that “Slide” namely “text 16A, additional 
and editing the output data, using the translation map, to include the translated text corresponding to the first and the second untranslated texts ( Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (editing) “which a user may use to correct, adjust or fine-tune the source” “or target documents” (the “Slide 12B” (part of output data) which comprises “text 16B” (translated text corresponding to the second untranslated text) and “title 18B” (translated text corresponding to the first untranslated text) and “graphics element 20B” (which are together part of the translation map))). 

Regarding claim 5, Palmquist does teach the method of claim 1, wherein the translated electronic document further comprises the first untranslated text (Col. 3 lines 59-63: “FIG. 2 is an illustrative screen shot of a display 40 of an electronic document in a source language and the corresponding translated electronic document in the target language. In the example of FIG. 2, slides 14A” (“source” (e.g. comprising the first untranslated text)) “and 14B” (“target” (their respective translations)) “are displayed side-by-side” (are included in the translated electronic document)).


generating, using the first layout information, an editable untranslated electronic document comprising the first untranslated text and the first layout (Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (to edit) “which a user may use to correct, adjust or fine-tune the source” (output of the untranslated text “12A” or “14A” (an untranslated electronic document) ) “or target documents” “while preserving the graphics” (using e.g. the first layout information associated with the “source” (first untranslated text)) “and formatting of the source document”), 
wherein the editable untranslated document is output with the translated electronic document (Col. 3 lines 59-63: “FIG. 2 is an illustrative screen shot of a display 40 of an electronic document” (the editable translated electronic document output) “in a source language and the corresponding translated electronic document in the target language. In the example of FIG. 2, slides 14A” (“source” (e.g. comprises the untranslated document)) “and 14B are displayed side-by-side”).

Regarding claim 9, Palmquist does teach the method of claim 1, wherein the first layout information includes any one layout information selected from a group consisting of: a shape; a width; a height; a relative position of the first region in the input image; a number of rows; a number of columns; a font; a text attribute; a line spacing; a margin; 

Regarding claim 10, Palmquist does teach the method of claim 2, wherein the second original layout includes any one layout information selected from a group consisting of: a shape; a width; a height; a relative position of the first region in the input image; a number of rows; a number of columns; a font; a text attribute; a line spacing; a margin; a text direction; and a wrap type (Col. 7 lines 32+: “The processor copies graphics elements from source document” “to the target document” (the second layout information includes)  “The processor also notes the position” (a relative position) “size, font” (font) “style, and other characteristics” “of text” “to be translated”).

Regarding claim 11, Palmquist does teach a non-transitory computer readable medium (CRM) storing computer readable program code (Col. 9 lines 26-29: “In addition, the invention includes some embodiments comprising any of a variety computer-readable media comprising instructions for causing a programmable processor, such as processor 60, to carry out the techniques described herein”)

the computer readable program code causes a computer to: 
segment the input image to generate a first region comprising first untranslated text (Col. 3 lines 17+: “slide 12A” (an input image) “includes explanatory text 16A” “additional text as a title 18A” (segmented into a first of several regions) “and graphics element 28A” where according to Col. 3 lines 26+: “Slide 12A” (the input image) “are the” “source” (are untranslated e.g. the “title 18A” itself is the first untranslated text) “slides”); 
extract, from the first region, the first untranslated text and a first layout information (Col. 7 lines 32+: “The processor copies graphics elements” (extracting layout information) “from source document” (from “source” (first document)) “The processor also notes” (also extracting) “the position, size, font, style, and other 
generate an editable output data comprising the first untranslated text and the first layout information (Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (to generate editable) “which a user may use to correct, adjust or fine-tune the source” (e.g. output of “title 18A” (the first untranslated text)) “or target documents” “while preserving the graphics and formatting of the source document” (and the first layout information)); 
translate the first untranslated text into a translated text (Col. 3 lines 23+: “The invention provides for translating” (translating) “from a source” (e.g., the “title 18A” (the first untranslated text)) “language to a target language” (into “Slide 12B” (the translation text); i.e., Col. 3 lines 31+: “target slide 12B” (translation text) “includes explanatory text 16B, additional text as a title 18B” (is a translation into a “target” (translated) text which comprises translation of “title 18A”)); 
edit the output data to include the translated text (Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (to edit) “which a user may use to correct, adjust or fine-tune the source” (output of the untranslated text) “or target documents” (as well as the translated text) “while preserving the graphics and formatting of the source document” (of the output data which as Fig. 1 shows comprises both “12A” and “12B”)); 


Regarding claim 12, Palmquist does teach the CRM of claim 11, wherein the segmenting of the input image generates a plurality of regions comprising the first region and a second region comprising a second untranslated text (Col. 3 lines 17+: “Slide 12A” (the input image) “includes” (is segmented into) “explanatory text 16A” (a second region comprising a second untranslated text) “additional text as a title 18A” (as well as the first region) “and graphics element 28A”, since according to Col. 3 lines 26+: “Slides 12A” (the input image) “are the” “source” (are untranslated) “slides”); 
the computer readable program code further causes the computer to:

extract, from the second region, the second untranslated text and second layout information (Col. 7 lines 32+: “The processor copies graphics elements” (extracting layout information) “from source document” (from “source” (first document)) “The processor also notes” (also extracting) “the position, size, font, style, and other characteristics” (second layout information) “of text” (associated with e.g., “explanatory text 16A” (second untranslated text associated with the second region))“to be translated”)  , 
the output data further comprises the second untranslated text and the second layout information (as Fig. 1 shows “slide 12A” comprises of “18A” (the first untranslated text) as well as “16A” (the second untranslated text and its associated second layout information.), where of course the “slide 12A” will serve as the output data when it is displayed on “Display 40” which according to Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” “which a user may use to correct, adjust or fine-tune the source” “or target documents” “while preserving the graphics and formatting 
and the computer generates the translated electronic document using both the first layout and the second layout information (Col. 3 lines 31+: “target slide 12B includes explanatory text 16B, additional text as a title 18B, and graphics element 20B” (“target slide 12B” (translated) electronic document data is generated using both “title 18B” (associated with the first layout) and “text 16B” (associated with the second layout)).

Regarding claim 13, Palmquist does teach theCRM of claim 12, wherein the first untranslated text is extracted from the output data by processing each of the plurality of regions in the region list to create a translation list that includes the first and the second untranslated texts (Col. 3 lines 17-19: “Slide 12A includes explanatory text 16A, additional text as a title 18A, and graphic element 20A” (a translation list) “Col. 3 lines 27-29: “Slide 12A” (i.e., “text 16A”, title 18A” “graphics element 20A”) “are” “source” (are untranslated: i.e., they comprise or help extract “18A” (first) and “16A” (second) “source” (untranslated) texts)), 
To translate the first untranslated text into the translated text, the computer readable program code further causes the computer to: 

receive the translated text as a single output from the translator (Col. 3 lines 31-34: “target Slide 12B” (the translated text) “includes” “text 16B” “title 18B” “graphics element 20B” (is a single output comprising of the 3 translations)); 
and construct a translation map that maps the first and the second untranslated texts to the translated text (The “text 16B” “title 18B” and “graphics element 20B” (translation text) map respectively as translation maps of “text 16A” “title 18A” (untranslated second and first texts) and “graphics element 20A”), 
and the translated text includes a translation of the first and the second untranslated texts (“Slide 12B” (translation text) comprises of “text 16B” which is the translation of “text 16A” (second untranslated text), and “title 18B” which is corresponding translation of “text 18A” (first untranslated text)).

Regarding claim 14, Palmquist does teach the CRM of claim 13, 

obtain the region list and the translation map (Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (editing and thus obtaining) “which a user may use to correct, adjust or fine-tune the source” (of the “Slide 12A” comprises of editing of “16A” “18A” and “28A” (the region list)) “or target documents” (as well as “Slide 12B” which comprises “text 16B” “title 18B” and “graphics element 20B” (the translation map of the region list));
determine, using the translation list, which of the regions in the region list comprise the first and the second untranslated texts (To “edit[]” “Slide 12A” amounts to accessing  or determining what is embedded in that “Slide” namely “text 16A, additional text as a title 18A, and graphic element 20A” (the translation list), where “16A” is the second untranslated text and “18A” is the first untranslated text); 
and edit the output data, using the translation map, to include the translated text corresponding to the first and the second untranslated texts ( Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (editing) “which a user may use to correct, adjust or fine-tune the source” “or target documents” (the “Slide 12B” (part of output data) which comprises “text 16B” (translated text corresponding to the second untranslated text) and “title 18B” (translated text corresponding to the first 

Regarding claim 15, Palmquist does teach the CRM of claim 11, wherein the translated electronic document further comprises the first untranslated text (Col. 3 lines 59-63: “FIG. 2 is an illustrative screen shot of a display 40 of an electronic document in a source language and the corresponding translated electronic document in the target language. In the example of FIG. 2, slides 14A” (“source” (e.g. comprising the first untranslated text)) “and 14B” (“target” (their respective translations)) “are displayed side-by-side” (are included in the translated electronic document)).

Regarding claim 16, Palmquist does teach a system for generating an editable translated electronic document from an input image of an original document with a first layout (Title, Abstract; Col. 1 lines 42+: “invention directed to text translation tools that are especially useful for translation of related electronic documents”; Col. 2 lines 10+: “The source document includes a source text in a source language and at least one graphic element” (generating translations of a “source document” (original document) also referred to as “electronic document” (electronic document)) which comprises of at least one “graphic element” (a first layout associated with an input image, e.g., see Fig. 1)) , 

a memory; and a processor coupled to the memory (Col. 5 lines 31-34: “Memory 62 may include random access memory, and may also include any of a variety computer-readable media comprising instructions for causing a programmable processor, such as processor 60, to carry out the techniques described herein”),
wherein the processor:
segments the input image to generate a first region comprising first untranslated text (Col. 3 lines 17+: “slide 12A” (an input image) “includes explanatory text 16A” “additional text as a title 18A” (segmented into a first of several regions) “and graphics element 28A” where according to Col. 3 lines 26+: “Slide 12A” (the input image) “are the” “source” (are untranslated e.g. the “title 18A” itself is the first untranslated text) “slides”); 
extracts, from the first region, the first untranslated text and a first layout information (Col. 7 lines 32+: “The processor copies graphics elements” (extracting layout information) “from source document” (from “source” (first document)) “The processor also notes” (also extracting) “the position, size, font, style, and other characteristics” (more first layout information) “of text” (associated with e.g., “title 18A” (first untranslated text associated with the first region))“to be translated”); 
generates an editable output data comprising the first untranslated text and the first layout information (Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 
translates the first untranslated text into a translated text (Col. 3 lines 23+: “The invention provides for translating” (translating) “from a source” (e.g., the “title 18A” (the first untranslated text)) “language to a target language” (into “Slide 12B” (the translation text); i.e., Col. 3 lines 31+: “target slide 12B” (translation text) “includes explanatory text 16B, additional text as a title 18B” (is a translation into a “target” (translated) text which comprises translation of “title 18A”)); 
edits the output data to include the translated text (Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (to edit) “which a user may use to correct, adjust or fine-tune the source” (output of the untranslated text) “or target documents” (as well as the translated text) “while preserving the graphics and formatting of the source document” (of the output data which as Fig. 1 shows comprises both “12A” and “12B”)); 
and generates, using the first layout information, the translated electronic document comprising the translated text and a second layout that is identical to the first layout (Col. 4 lines 9+: “The invention provides for translation of text while preserving” (i.e., translated or second) “graphics” (layout) “and formatting of the source document” (is “preserv[ed]” (identical) to the “source” (first) layout; e.g. see in Fig. 1, the 

Regarding claim 17, Palmquist does teach the system of claim 16, wherein the segmenting of the input image generates a plurality of regions comprising the first region and a second region comprising a second untranslated text (Col. 3 lines 17+: “Slide 12A” (the input image) “includes” (is segmented into) “explanatory text 16A” (a second region comprising a second untranslated text) “additional text as a title 18A” (as well as the first region) “and graphics element 28A”, since according to Col. 3 lines 26+: “Slides 12A” (the input image) “are the” “source” (are untranslated) “slides”); 
the process further: 
generates a region list that includes each of the plurality of regions (Col. 3 lines 17+: “Slide 12A” (the input image) “includes” (is segmented into) “explanatory text 16A” (a second region comprising a second untranslated text) “additional text as a title 18A”(as well as the first region) “and graphics element 28A” (and a third region so that “16A” “18A” and “28A” together form a region list)); 

the output data further comprises the second untranslated text and the second layout information (as Fig. 1 shows “slide 12A” comprises of “18A” (the first untranslated text) as well as “16A” (the second untranslated text and its associated second layout information.), where of course the “slide 12A” will serve as the output data when it is displayed on “Display 40” which according to Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” “which a user may use to correct, adjust or fine-tune the source” “or target documents” “while preserving the graphics and formatting of the source document” (and e.g. the second layout information associated with “16A”)), 
and the processor generates the translated electronic document using both the first layout and the second layout information (Col. 3 lines 31+: “target slide 12B includes explanatory text 16B, additional text as a title 18B, and graphics element 20B” (“target slide 12B” (translated) electronic document data is generated using both “title 

Regarding claim 18, Palmquist does teach the system of claim 17, wherein the first untranslated text is extracted from the output data by processing each of the plurality of regions in the region list to create a translation list that includes the first and the second untranslated texts (Col. 3 lines 17-19: “Slide 12A includes explanatory text 16A, additional text as a title 18A, and graphic element 20A” (a translation list) “Col. 3 lines 27-29: “Slide 12A” (i.e., “text 16A”, title 18A” “graphics element 20A”) “are” “source” (are untranslated: i.e., they comprise or help extract “18A” (first) and “16A” (second) “source” (untranslated) texts)), 
To translate the first untranslated text into the translated text, the processor further: 
submits the translation list to a translator as a single instruction (Col. 3 lines 23+: “translating” (a single instruction translation) “electronic documents” (i.e., translating “Slide 12A”) “from a source language to a target language” (where the “target Slide 12B” is translation of the “source” “Slide 12A”, where “Slide 12B” “includes” “text 16B” “title 18B” and “graphics element 20B” which are thus a single instruction translation of respectively  “16A”, “18A” and “20A” (the translation list) as they all appear simultaneously together in the “Slide 12B”); 

and constructs a translation map that maps the first and the second untranslated texts to the translated text (The “text 16B” “title 18B” and “graphics element 20B” (translation text) map respectively as translation maps of “text 16A” “title 18A” (untranslated second and first texts) and “graphics element 20A”), 
and the translated text includes a translation of the first and the second untranslated texts (“Slide 12B” (translation text) comprises of “text 16B” which is the translation of “text 16A” (second untranslated text), and “title 18B” which is corresponding translation of “text 18A” (first untranslated text)).

Regarding claim 19, Palmquist does teach the system of claim 18, 
Wherein to edit the output data to include the translated text, the processor further:
Obtains the region list and the translation map (Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (editing and thus obtaining) “which a user may use to correct, adjust or fine-tune the source” (of the “Slide 12A” comprises of editing of “16A” “18A” and “28A” (the region list)) “or target documents” (as well as “Slide 12B” which 
determines, using the translation list, which of the regions in the region list comprise the first and the second untranslated texts (To “edit[]” “Slide 12A” amounts to accessing  or determining what is embedded in that “Slide” namely “text 16A, additional text as a title 18A, and graphic element 20A” (the translation list), where “16A” is the second untranslated text and “18A” is the first untranslated text); 
and edits the output data, using the translation map, to include the translated text corresponding to the first and the second untranslated texts ( Col. 4 lines 4+: “Display 40 also shows illustrative editing tools 42” (editing) “which a user may use to correct, adjust or fine-tune the source” “or target documents” (the “Slide 12B” (part of output data) which comprises “text 16B” (translated text corresponding to the second untranslated text) and “title 18B” (translated text corresponding to the first untranslated text) and “graphics element 20B” (which are together part of the translation map))). 

Regarding claim 20, Palmquist does teach the system of claim 16, wherein the translated electronic document further comprises the first untranslated text (Col. 3 lines 59-63: “FIG. 2 is an illustrative screen shot of a display 40 of an electronic document in a source language and the corresponding translated electronic document in the target .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmquist, and further in view of Kozlova et al. (US 2012/0245922).
Regarding claim 6, Palmquist does not specifically disclose the method of claim 5, wherein the first untranslated text is included in the translated electronic document as an annotated comment bubble.
Kozlova et al. do teach the method of claim 5, wherein the first untranslated text is included in the translated electronic document as an annotated comment bubble (¶ 0019 last 5 lines: “When the user touches an area on the display screen 104 with a finger” “a balloon” (a bubble (e.g. see Fig. 1) ) “with a translation appears” (with untranslated text if what is displayed is a translation), where according to ¶ 0018 last 4 lines the “balloon” (the bubble) can be represented as a “superscript” (an annotation)).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmquist, and further in view of SUMITA et al. (US 2014/0006007).
Regarding claim 7, Palmquist does not specifically disclose the method of claim 5, wherein the first untranslated text is included in the translated electronic document as an annotated text that is marked for deletion.
SUMITA et al. do teach the method of claim 5, wherein the first untranslated text is included in the translated electronic document as an annotated text that is marked for deletion (¶ 0085: “In FIG. 14” (an electronic document comprising phrases or untranslated text in source shown side by side with their respective translations into a target language) “ when the user on the source language side selects””YES" “the original source language word string and target language word string which are translation 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of “error” “select[ion]” in side by side translations in SUMITA et al. into the corresponding “side-by-side display” feature of “display” of Palmquist (Col. 3 line 65), would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Palmquist to enable its users to point out any “translation” “error[s]” they observe and have it “deleted” as disclosed in SUMITA et al. ¶ 0085 sentence 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
November 19th 2021.